DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 4, 6, and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-3, 5, 7, and 8 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, and 8 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have amended claims 1 and 3 to address the original grounds of rejection.
However, Applicant’s amendment does not address the ambiguity associated with the phrase “at least one cytokine which induces the self-differentiation of human dendritic cell (DC) progenitor cells into human DCs...”  It remains that the scope of this phrase is indefinite because it is unclear if the “induced human dendritic cells (iDCs),” are induced by the expression of the human progenitor cells are engineered to express at least one cytokine, which then induces differentiation into induced human dendritic cells.  As previously stated, is not clear if genetically modified human progenitor dendritic cells, or genetically modified induced human dendritic cells are administered to the mouse.
Additionally, Applicants have not addressed the ambiguity associated with claim 8 set forth in the prior Office Action.  Claim 8 recites the phrase “at least on cytokine…”
Claims 2-3, 5 and 7 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salguero et al., (2011 May, Human Gene Therapy. 22:1209-1224: IDS) in view of Daenthanasanmak et al (2012, Vaccine 30:5118-5131; IDS) and Ma et al (2013, PLOS ONE 8(7) e69779; pages 1-8; IDS). 
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the combination of the cited references do not teach “the long-term regeneration of the immune system, let alone with de novo regeneration of lymph nodes and de novo development of T cells using engineered dendritic cells.”  
Contrary to Applicant’s assertions, the prior art teaches the same strain of transgenic mouse recited in the instant claims, specifically the immune deficient NOD.Rag1-/-IL-2Rг-/- mouse, and further teaches that administration of engineered dendritic cell progenitor cells expressing at least one cytokine, and loaded with antigen.  Absent evidence to the contrary, a person of ordinary skill in the art at the effective filing date of the instant invention, would have expected that the prior art mouse would possess the same characteristics observed in the generic mouse recited in instant claim 1.  As per MPEP 2112.I. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding Ma et al., Applicants argued that this reference does not render obvious “a reconstituted or regenerated immune system (i.e. with de novo regenerated lymph nodes, T and B cells)…” Contrary to Applicant’s assertions, Ma et al. was cited to teach that dendritic cells induced by IL-12 had the ability to migrate from peritoneal cavity to peripheral blood and lymph nodes where they induced expansion of Th1 and Th17 cells in peripheral blood and lymph nodes.
Applicants have not provided any evidence to support their assertion of non-obviousness over the cited references.  As per MPEP 2145, “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case….However, arguments of counsel cannot take the place of factually supported objective evidence..”
Although similar claim language was prosecuted in the parent application, the weight given to any evidence provided to overcome a rejection is made on a case-by-case basis. The examination of a patent application is done on a case-by-case basis. (See MPEP 2144).  Moreover, the claims at issue in the instant application are distinct from the claims prosecuted in the parent application. 
The rejection of record is set forth below.
Regarding 1-3, 5 and 7-8 Salguero teaches a method for regeneration of the immune system in an immune deficient subject NOD.Rag1-/-IL-2Rг-/- mice by administering SMART-DCs generated from human monocytes (progenitors or precursors of dendritic cells (DCs) that were engineered to express a lentiviral vector (LV) carrying genes encoding granulocyte-macrophage colony stimulating factor (GMCSF) and interleukin-4 (IL-4) and to induce self-differentiated DCs (SMART-DCs) (entire article; abstract; reads on claims 1-2). The immune deficient subject is then infused with human lymphocytes (naïve T cell progenitors).  A dramatic expansion of both human th -para bridging col.2).  Salguero teaches that SMART-DC-pp65 promote higher CD8+ T-cell  as well as higher CD4+ T-cell expansion (that inherently lead to B cell mediated or antibody mediated humoral or Th2 immunity) in said mice in vivo (abstract; p.1219, col.1, 3rd para).  Salguero further teaches that optical imaging analyses demonstrated that in mice preconditioned with SMART-DC-pp65, these T cells were directly recruited to the immunization site and subsequently spread to spleen and “other organs” (and is hence expected to include reconstitution of peripheral lymph nodes as suggested by Fig. 6b) (abstract; p.1216, col.1, 3rd para; Fig.6).  Salguero states that programmed (induced) dendritic cells accelerates the homeostatic expansion of antigen reactive immune T cells in said immune deficient mice (entire article; title; abstract)  and could accelerate the engraftment of functional T cells thus effectively reconstituting the lymphoid tissue (p.1221, col.2, 2nd para; p.122, col.2, 3rd para). Salguero also still further teaches that that several groups have reported administration of human iDCs at the same time or after autologous transplantation of T cells (both CD4 & CD8 T-cells) into immune-deficient mice of nd para bridging p.1223). 
Salguero however, do not expressly teach the claim 1 limitation of “said administration of iDCs induces reconstitution of human lymphocytes”.
However, at the of time of invention Daenthanasanmak teaches that induced human dendritic cells stimulate multivalent immune responses in vitro and in vivo and iDCs are promising vaccines to be explored in immunization of lymphopenic patients in the post-transplantation setting wherein these iDCs endowed with potent functional activities in vivo, as they were able stimulate the generation of effector T cell responses in NRG mice reconstituted with human lymphocytes (entire article; abstract p,5130, col.2, 2nd para).  
Additionally, Daenthanasanmak et al. also teach the use of ID-LVs to express GM-CFS/IL-4 or GM-CSF/IFN- to transduce human monocytes to produce functional induced dendritic cells, see abstract.  
Salguero and Daenthanasanmak however, do not expressly teach the limitation of claim 1, wherein “said administration of iDCs induces reconstitution of peripheral lymph nodes.”
However, at the time of the instant invention Ma teaches from an analogous art of C5a induced IL-12 DCs cell migration from peritoneal cavity to peripheral blood and lymph nodes where they induced expansion of Th1 and Th17 cells in peripheral blood and lymph nodes whereas 
Thus it would have been obvious to one of skill in the art at the time of the instant invention to have modified the methods of Salguero et al. a means to enhance the engrafting of the transplanted HSCs into the immune system of an immune-deficient (NRG mice or irradiated mice) by SMART-DC vaccination and induce reconstitution of human lymphocytes in the spleens of  mice as taught by Daenthanasanmak or further to engineer said induced DCs (e.g.by treating with C5a) to migrate to peripheral blood and peripheral lymph nodes in an effort to reconstitute or regenerate the immune system of the immune-deficient mouse.
Due to the ambiguity associated with the claimed invention, specifically regarding the scope of claim 3 described above, the prior art is applied only to the extent that it discloses methods for treating human progenitor dendritic cells with cytokines to induce self-differentiation to produce iDCs.  Absent evidence to the contrary, the prior art iDCs would be expected to produce the same cytokines expressed by the iDCs produced by the methods recited in the instant claims.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Thus, the invention would have been prima facie obvious over the combination of the references cited above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699